Citation Nr: 0830314	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with degenerative changes, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for an anxiety 
disorder. 

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for left knee injury 
residuals.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1980 and had a period of active duty for training in May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  A videoconference hearing was 
held before the undersigned acting Veterans Law Judge in July 
2008.  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for left 
knee injury residuals and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is rated at the 40 percent maximum for lumbar 
spine limitation of motion in the absence of ankylosis.  

2.  The veteran does not have pronounced intervertebral disc 
syndrome.

3.  The veteran has not required bed rest prescribed by a 
physician and treatment by a physician for intervertebral 
disc syndrome.

4.  The veteran does not have ankylosis of his lumbar spine.

5.  The veteran does not have lumbar spine neurological 
impairment that could be separately compensated.

6.  An anxiety disorder did not have its onset during service 
and is not related to an in-service disease or injury.

7.  There is no current evidence of a bilateral ankle 
disorder that has been related to service or service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for low back strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5292-5295 (2002), 5237 (2007).

2.  An anxiety disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A bilateral ankle disorder was not incurred in active 
service and is not related to service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as the low back 
strain claim, section 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's September 2002 and June 2003 letters describing the 
evidence needed to support the veteran's claim were not both 
timely mailed before the March 2003 rating decision.  They 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim, and invited the 
veteran to send VA whatever evidence he had in his possession 
pertaining to his claim.  The letters did not describe the 
particular rating criteria used in evaluating low back strain 
or discuss what evidence was necessary with respect to the 
rating criteria or the effective date of an award.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
September 2002 and June 2003 letters.  In July 2006 and April 
2008 letters, the veteran was notified that disabilities are 
rated from 0 to 100 percent based on 38 C.F.R. Part 4's 
rating schedule and was told of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  The specific rating criteria for 
evaluating low back strain were provided to the veteran in 
the October 2003 statement of the case.  Thereafter, the RO 
readjudicated the claim in April 2006, September 2006, and 
January 2007.  

Finally, the veteran was asked about the effects of the 
veteran's disability on his daily life during his March 2003 
VA examination, and of its effects on his daily life and 
employment during his January 2007 examination.  Thus, 
notwithstanding the lack of notice, the veteran provided the 
required evidence.  The veteran thus had a meaningful 
opportunity to participate in the adjudication process, so 
the veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  The claim was readjudicated 
in the January 2007 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Concerning the veteran's anxiety disorder and bilateral ankle 
claims, the duty to notify was satisfied through a September 
2002 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in July 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The RO did not send the veteran a notice letter advising him 
of the criteria for establishing secondary service connection 
for ankle disorders.  However, remanding to do so would serve 
no useful purpose as both claims require evidence of a 
current disability, and the record does not contain evidence 
of a current ankle disability.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and examined 
the veteran in March 2003 and January 2007.  An examination 
for the anxiety disorder claim is not necessary, as the 
evidence does not establish an event, injury, or disease in 
service.  Examinations for the ankles claim were provided in 
March 2003 and January 2007.  VA has satisfied its assistance 
duties.


II.  Increased rating for low back strain  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran appeals the RO's March 2003 denial of a 
disability rating in excess of 40 percent for low back strain 
with degenerative changes under Diagnostic Code 5295-5292.  
Neither of those diagnostic codes, however, has a rating 
higher than 40 percent; consequently, a rating higher than 40 
percent under diagnostic code 5295-5292, including via 
38 C.F.R. § 4.40, 4.45, is not possible.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).

There have been changes to the rating schedule during the 
course of the appeal.  The above diagnostic codes no longer 
exist.  Additionally, there was a Diagnostic Code 5293 prior 
to September 23, 2002 which provided ratings for 
intervertebral disc syndrome between 0 and 60 percent based 
on orthopedic and neurological manifestations.  Effective 
from September 23, 2002, see 67 Fed. Reg. 54345 (August 22, 
2002), intervertebral disc syndrome could be rated either on 
chronic orthopedic and neurological manifestations or on the 
frequency of incapacitating episodes, defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Effective from September 26, 2003, 68 Fed. Reg. 
51456 (Aug. 27, 2003), the current general rating formula for 
diseases and injuries of the spine became effective.  

Thus, prior to September 23, 2002, intervertebral disc 
syndrome is rated on the basis of orthopedic and neurological 
manifestations under Diagnostic Code 5293.  From September 
23, 2002, intervertebral disc syndrome is rated either on the 
basis of chronic orthopedic and neurological manifestations 
or on the basis of frequency of incapacitating episodes.  The 
rating criteria for the neurological manifestations, found at 
38 C.F.R. § 4.124a, have not changed, but the rating criteria 
for the orthopedic manifestations were revised, effective 
September 26, 2003.  The Board will first consider whether a 
higher rating may be supported using the criteria in old 
Diagnostic Code 5293, then whether a higher rating may be 
supported under the revised rating criteria.

The evidence does not support the assignment of a 60 percent 
rating under old Diagnostic Code 5293.  A 60 percent rating 
is assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

This is not shown.  Pronounced intervertebral disc syndrome 
has not been diagnosed.  The diagnosis instead was pain of 
unknown etiology on VA examination in March 2003, and it was 
chronic back strain on VA examination in January 2007.  The 
examiner in March 2003 indicated that there were no reflex, 
sensory, or motor deficits and that there was no weakness in 
the extensors of the ankles, although there was decreased 
sensation in the left leg and the L5 and S1 region and 
straight leg raising was positive bilaterally.  X-rays of the 
lumbar spine revealed normal disc spaces.  On examination in 
January 2007, the veteran reported that he occasionally had 
unsteadiness on his feet, but he denied erectile dysfunction 
and bowel or bladder problems.  He reported that he could 
walk for a couple of blocks, but no more than this, without 
having pain in his ankles, knees, and back.  However, he had 
intact sensation, discriminative touch, proprioception, and 
fine touch of his lower extremities, and his reflexes were 1+ 
bilaterally.  The veteran had 5/5 gross strength in his lower 
extremities, stood with a normal posture, and ambulated with 
a normal gait.  

Addressing next whether a higher rating might be assigned 
after September 23, 2002 on the basis of incapacitating 
episodes of intervertebral disc syndrome, the Board notes 
that there is no indication in the record that the veteran 
has had intervertebral disc syndrome that has required bed 
rest prescribed by a physician and treatment by a physician.  
No treatment records or medical statement indicating that 
this has occurred has been submitted.  Additionally, the VA 
examiner in January 2007 indicated that he had had no 
medically prescribed incapacitating episodes over the past 12 
months.  Accordingly, the record does not support assigning a 
rating after September 23, 2002 on the basis of 
incapacitating episodes.  For a 60 percent rating, there 
would have to be incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; this 
is not shown.  

The Board will next address whether, from September 23, 2002, 
a higher evaluation could be assigned for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.  To assign a rating higher than 40 percent using 
the orthopedic criteria in effect before September 2003 would 
require complete bony fixation of the spine; or a vertebral 
fracture (a) with cord involvement, (b) causing 
bedriddenness, or (c) requiring long leg braces, under 
38 C.F.R. § 4.71a, Diagnostic Code 5296 or 5285.  This is not 
alleged or shown, however.  Thus, the criteria for assignment 
of a rating higher than 40 percent are not demonstrated.  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a rating higher than the current 40 
percent evaluation only for unfavorable ankylosis, either of 
the entire thoracolumbar spine or of the entire spine.  In 
this case, ankylosis of the lumbar spine is not present.  It 
has not been alleged, reported, or diagnosed.  Instead, the 
veteran had flexion of the lumbar spine to 60 degrees, 
extension to 30 degrees, and lateral rotation and lateral 
flexion to 30 degrees on VA examination in 2007.

Under either the old or the new rating criteria, there is no 
identified neurological impairment that could be separately 
compensated under another diagnostic code.  The 40 percent 
rating under a diagnostic code evaluating limitation of 
motion of the spine could be combined with a rating under 
38 C.F.R. § 4.124 without violating the 38 C.F.R. § 4.14 rule 
against pyramiding.  However, lower extremity neuropathy has 
not been diagnosed.  Moreover, the examiner in March 2003 
indicated that there were no reflex, sensory, or motor 
deficits, and that the veteran had good heel and toe raising 
and that he had no weakness in the ankle extensors.  The VA 
examiner in January 2007 found the veteran to have intact 
sensation, discriminative touch, proprioception, and fine 
touch of his lower extremities, 1+ reflexes, and 5/5 
strength.  In light of all of this, the Board concludes that 
the veteran does not have a compensable degree of neuropathy 
in either of his lower extremities.  See 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Diagnostic Code 8520 (2007).

The Board also cannot conclude that the disability picture as 
to the veteran's lumbar spine disability is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care with respect to this particular 
service-connected disability, and any interference in the 
veteran's employment is not beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, the evidence in this case does not 
warrant referral of the case to the Director, Compensation 
and Pension Service, for extra-schedular consideration.

In light of the above, the evidence does not support 
assignment of an increased rating.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


III.  Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  One 
of the intended effects of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
However, the regulatory comments also make it clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  The authority for this was 
38 U.S.C.A. § 501 (West 2002).

In short, new 38 C.F.R. § 3.310(b) places substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded.  Since the veteran's claim was filed prior to 
the October 10, 2006 effective date of new 38 C.F.R. § 3.310, 
it is applicable.  However, the old law, i.e., the Allen 
decision itself, is also applicable, and is more favorable, 
so it will be applied.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

     A.  Anxiety condition 

The veteran appeals the RO's March 2003 denial of service 
connection for an anxiety disorder.  He argues that he has 
one and that it is related to service.  He indicates that he 
saw a chaplain for it in service.  

Service medical records make no reference to a psychiatric 
disorder.  On service discharge examination in February 1980, 
the veteran had a normal interval history and was found to be 
normal psychiatrically.  

Treatment records between service discharge and 1995 are 
silent for reference to psychiatric pathology.  The veteran 
was seen privately for substance abuse and depression in 
October 1995, and for substance abuse and adjustment reaction 
in February 1996.  He later had anxiety and depression in 
August 2000 according to a December 2002 problem list review.  
The assessment after mental status examination in December 
2002 was bipolar disorder.  The veteran was assessed with 
anxiety disorder/depression/dysthymia on VA evaluation in 
October 2004.  

The evidence shows some evidence of a current anxiety 
disorder.  However, there is no credible evidence of 
psychiatric pathology in service, and no medical evidence 
relates any current anxiety disorder to service.  The veteran 
testified in July 2008 that he started getting anxiety while 
on a ship in service and saw a chaplain at that time, but 
this is not supported.  To the contrary, there was a normal 
interval history on service discharge examination in February 
1980, and also, the veteran was normal psychiatrically at 
that time.  Furthermore, psychiatric pathology was first 
shown years after service.  The Board concludes that the 
veteran did not have psychiatric pathology in service.  
Moreover, there is no competent medical evidence of record of 
a relationship between any current anxiety disorder and 
service.  The veteran testified in July 2008 that he has a 
current anxiety disorder related to service.  Likewise, his 
niece in December 2007 indicated that due to service, he was 
experiencing psychiatric symptomatology.  However, since they 
are laypersons, they are unable to render medical opinions 
concerning the etiology of an anxiety disorder.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  





     B.  Bilateral ankle condition

The veteran appeals the RO's March 2003 denial of service 
connection for a bilateral ankle disorder.  He argues that he 
currently has bilateral ankle disorders that are related to 
service or to his service-connected low back strain.  

Service medical records do not show any left ankle problems.  
A November 1977 service medical record shows that the veteran 
complained of right ankle soreness.  The ankle had no 
remarkable outward manifestations and the assessment was mild 
muscle strain and/or overexertion.  On service evaluation in 
July 1979, the veteran complained of right ankle pain.  Right 
ankle range of motion was efficient.  The impression was soft 
tissue injury previously incurred, with recurrent pain with 
sports activity.  

In the years after service up until 2003, no ankle problems 
are shown.  On VA examination in March 2003, the veteran's 
main problem was back pain radiating to his legs and upper 
back, and he was complaining of pain in his ankles.  X-rays 
of the ankles were normal.  Physical examination showed no 
motor deficits and good heel and toe rising.  There was no 
weakness in the ankle extensors.  The diagnosis was pain of 
unknown etiology, rule out arthritis.  

On VA evaluation in October 2004, the veteran complained of 
ankle pain and the assessment was ankle pain.  The veteran 
complained of pain in his ankles on VA evaluation in April 
2005 but his range of motion was normal.  

On VA examination in January 2007, the veteran complained of 
ankle pain, ankle X-rays were normal, and the diagnosis was 
arthralgias of the ankles.  The examiner stated that it was 
difficult to draw a direct causal relationship between the 
veteran's back condition and his ankle condition.  Therefore, 
it was less likely than not that his ankle condition was in 
any way related to his back condition.  

The evidence shows no left ankle disease or injury in 
service.  Additionally, no current left or right ankle 
disorder is diagnosed.  In the absence of a currently 
diagnosed disability, service connection can not be 
established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  There is no competent evidence that the veteran's 
current ankle pain is due to underlying disease or injury.  
The Federal Circuit has addressed the issue of pain without 
underlying disease or injury.  For veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131 -- 
the former relating to wartime disability compensation and 
the latter relating to peacetime disability compensation.  
Both statutes provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d (Fed. Cir. 2001).  This is not shown.  
Accordingly, the claim must be denied.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The veteran testified in July 2008 that his right ankle hurts 
and that his left ankle problem happened because of work that 
he did in the military.  However, he is not competent to 
supply a medical diagnosis.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  


ORDER

An increased rating for low back strain with degenerative 
changes is denied.

Service connection for an anxiety disorder is denied.

Service connection for a bilateral ankle disorder is denied.



REMAND

Left knee and TDIU

The Board denied service connection for left knee injury 
residuals in October 1986.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  
In order to reopen the claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108 (West 2002).  The current 
claim was filed in August 2002.  

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2007).  

Kent v. Nicholson, 20 Vet. App. 1 (2006), held, in pertinent 
part, that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA by means of a specific 
notice letter to (1) notify the veteran of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the veteran of 
the evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The RO has not given the veteran the 
notice required by Kent for this claim, nor has it made a 
meaningful determination as to whether this claim should be 
reopened.  Moreover, the RO has not given the veteran 
statutory notice concerning what the evidence must show to 
establish secondary service connection for left knee 
disability.  Both of these notices should be accomplished on 
remand.

Since the TDIU claim is predicated in part on the success of 
the left knee claim, it is inextricably intertwined with it.  
Harris v. Derwinski, 1 Vet.App. 180, 182-83 (1991).  
Accordingly, appellate adjudication of it will be deferred 
pending completion of the action ordered in the remand 
section below.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), for his claim for 
service connection for left knee injury 
residuals.  Also provide the veteran 
with statutory notice concerning what 
the evidence must show to establish 
secondary service connection for left 
knee disability.  

2.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record, 
to include a specific determination as to 
whether new and material evidence has 
been received for the claim which was 
previously denied in October 1986.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


